Exhibit 16.1 Tel: 310-557-0300 Fax: 310-557-1777 www.bdo.com 1888 Century Park East, 4th Floor Los Angeles, CA 90067 October 20, 2014 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 We have been furnished with a copy of the response to Item 4.01 of Form 8-K for the event that occurred on October 15, 2014, to be filed by our former client, Las Vegas Railway Express, Inc. We agree with the statements made in response to that Item insofar as they relate to our Firm. Very truly yours, BDO USA, LLP, a Delaware limited liability partnership, is the U.S. member of BDO International Limited, a UK company limited by guarantee, and forms part of the international BDO network of independent member firms. BDO is the brand name for the BDO network and for each of the BDO Member Firms.
